PER CURIAM.*
We must dismiss for want of appellate jurisdiction. The orders for which review is sought are interlocutory and unappealable rulings. Unfortunately, this effort to appeal apparently has prevented the district court from acting, a delay that only adds difficulty to a case with more than its share of confounding administrative difficulties.
DISMISSED for want of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.